DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krone et al. (US 2021/0215483).
Regarding claim 1, Krone et al. (hereinafter Krone) teaches an inertial sensor device comprising: a plurality of inertial measurement units (Fig. 2), wherein one of the inertial measurement units includes an inertial sensor [0027], a reception section 200 configured to receive data of another of the inertial measurement units [0036], a combination processing section 201 configured to operate the data of the another of the inertial measurement units and data of the one of the inertial measurement units [0036], and a first transmission section configured to transmit output of the combination processing section [0036].  
Regarding claim 5, Krone teaches an inertial measurement unit to be used in an inertial sensor device having a plurality of inertial measurement units (Fig. 2), comprising: an inertial sensor [0027]; a reception section 200 configured to receive data of another of the inertial measurement units [0036]; a combination processing section configured to operate the data of the another of the inertial measurement units and data of the inertial measurement unit 201 [0036]; and a first transmission section configured to transmit output of the combination processing section [0036].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. (US 2021/0215483).
Regarding claims 2 and 6, Krone teaches the inertial sensor device according to Claim 1, further comprising: a second transmission section 250 configured to transmit the data of the one of the inertial measurement units [0036]; and a setting section configured to enable transmission of one of the first transmission section and the second transmission section (each section may transmit to another module, therefore it is clear that there must be something that enables this transmission through the communication bus 250 [0036]).  
Regarding claims 3 and 4, Krone taches the inertial sensor device according to Claim 1, wherein34 the one of the inertial measurement units and the another of the inertial measurement units are coupled to each other but remains silent as to wherein they are coupled to each other with star or bus type wiring.  
Krone teaches that the IMU modules are within a mesh network and each IMU module is a node that may communicate with another node [0036]. 
While silent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used either star or bus type wiring as they are well known alternatives and methods for connecting communication nodes in a communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852